Case 3:18-cv-02062-SRU Document 8-1 Filed 12/19/18 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

LARRY LABUL, Individually and on Behalf
of All Others Similarly Situated,

Plaintiff(s), Case No.: 3:18-cv-02062

V.

XPO LOGISTICS, INC., BRADLEY S.
JACOBS, and JOHN J. HARDIG,

Defendants.

 

 

 

AFFIDAVIT OF J. ALEXANDER HOOD II, ESQ.,

Pursuant to Local Rule of Civil Procedure 83.1(d), being duly sworn, I depose and say:
1. I am over the age of 18 and believe in the obligations of an oath.
2. I make this affidavit in support of a motion seeking my admission to appear pro
hac vice in the above-captioned case for plaintiff Larry Labul.
3. I am an Associate in the firm of Pomerantz LLP. My contact information is as
follows:
Pomerantz LLP
600 Third Avenue, 20th Floor
New York, NY 10016
Tel.: (212) 661-1000

Fax: (212) 661-8665
Email: ahood@pomlaw.com
Case 3:18-cv-02062-SRU Document 8-1 Filed 12/19/18 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

 

 

4, Iam a member in good standing of the following courts:
Active Member in

Court Name Date of Admission Good Standing?
Supreme Court, State of New York,
Third Department March 29, 2012 | Yes
U.S. District Court, Southern District
of New York August 13, 2015 | Yes
U.S. District Court, Eastern District of
New York September 28, 2016 | Yes
U.S. District Court, District of
Colorado December 19, 2016 | Yes
U.S. District Court, Eastern District of
Michigan July 26, 2017 | Yes
U.S. District Court, Northern District
of Illinois May 2, 2018 | Yes

5. There are no disciplinary proceedings pending against me in any jurisdiction.

Furthermore, I have no pending disciplinary complaints as to which a finding has been made that
such complaint should proceed to a hearing.

6. I have not been denied admission to, been disciplined by, resigned from,
surrendered my license to practice before, or withdrawn an application for admission to practice
before this Court or any other court, while facing a disciplinary complaint.

7. I have fully reviewed and am familiar with the Federal Rules of Civil and Criminal
Procedure, the Local Rules of the United States District Court for the District of Connecticut, and
the Connecticut Rules of Professional Conduct.

8. I hereby designate Shannon L. Hopkins, Esq., of Levi & Korsinski, LLP, 733
Summer Street, Suite 304, Stamford, Connecticut 06901 as my agent for service of process and
the District of Connecticut as the forum for the resolution of any dispute arising out of my

admission.
Case 3:18-cv-02062-SRU Document 8-1 Filed 12/19/18 Page 3 of 3

9. I have particular familiarity with the issues presented in this case inasmuch as my
firm and I have been retained to represent the plaintiff in connection with fhe is, ues taisedin this

case.

 

J. Ale ander Hood It
Subscribed and sworn to before me this
[if “ day of December, 2018
Gee =a
ee a
Lf LE AAA
Notary Public

       

  

am cob iile—

Nott

ELAINE F. GOODMAN
Notary Public - State of New York
Commission No. 01G06277645
Qualified in New York County IL
My Commission Expires Mar. 11, 20
